Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 16, line 3, a conjunction “and” is added.
16. (Currently Amended) A washer for receiving a fastener therethrough, the washer comprising: 
a core formed of reinforcement fibers supported in a thermoplastic matrix material; and 
an electrically-insulating outer layer overlaying the core, said outer layer comprising glass fibers, said reinforcement fibers and said glass fibers formed of different materials, 
wherein said washer is configured to withstand a compressive load from an aircraft fastener, 
wherein said washer is for installation in a fastener assembly comprising a metallic expansion sleeve, and said washer is configured to withstand a compressive load applied to deform said expansion sleeve.
Allowable Subject Matter
2.	Claims 1-7, 9-23, 26 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A structural assembly of an aircraft comprising: said washer comprising: a core comprising reinforcement fibers supported in a thermoplastic matrix material, and an electrically-insulating outer layer overlaying the core, said outer layer comprising glass fibers, said reinforcement fibers and said glass fibers formed of different materials; and a metallic expansion sleeve, wherein said washer is configured to withstand a load applied to deform said expansion sleeve during installation of the fastener as recited in claim 1.
A washer for receiving a fastener therethrough, the washer comprising: a core formed of reinforcement fibers supported in a thermoplastic matrix material;
an electrically-insulating outer layer overlaying the core, said outer layer comprising glass fibers, said reinforcement fibers and said glass fibers formed of different materials, wherein said washer is configured to withstand a compressive load from an aircraft fastener, wherein said washer is for installation in a fastener assembly comprising a metallic expansion sleeve, and said washer is configured to withstand a compressive load applied to deform said expansion sleeve as recited in claim 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836